Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
1.	Claims 1-9 are allowable. The restriction requirement between Groups, as set forth in the Office action mailed on 07/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-7, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
2.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Allowable Subject Matter


3.	Claims 1-9 are allowed.
claims 1 and 4); "ion implanting, to a depth of at least 0.1µm at a front surface of the silicon carbide semiconductor substrate an element other than carbon and silicon” (claim 5); or "irradiating the front surface of the silicon carbide semiconductor substrate with an element other than carbon and silicon to a depth of at least 0.1 µm” (claim 7) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 7,138,668 -discloses a method of manufacturing a silicon carbide semiconductor device, the method comprising: providing a silicon carbide semiconductor substrate of a first conductivity type, the silicon carbide semiconductor substrate having a front surface and a back surface; forming a first semiconductor layer of the first conductivity type, at the front surface of the silicon carbide semiconductor substrate, the first semiconductor layer having an impurity concentration lower than that of the silicon carbide semiconductor substrate, the first semiconductor layer having a first surface and a second surface that are opposite to each other, 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818